Citation Nr: 1007713	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an earlier effective date prior to January 
14, 2004, for the grant of service connection for 
degenerative disc disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  That decision granted service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent disability evaluation 
effective from January 14, 2004.   The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

A hearing was held on August 12, 2009, in White River 
Junction, Vermont, before Kathleen K. Gallagher, a Veterans 
Law Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The issue of entitlement to a higher initial evaluation for 
degenerative disc disease of the cervical spine will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

During a hearing before the Board on August 12, 2009, and 
prior to the promulgation of a decision in the appeal, the 
Veteran and his representative indicated that they would like 
to withdraw the appeal for the issue of entitlement to an 
earlier effective date for the grant of service connection 
for degenerative disc disease of the cervical spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue of entitlement to an earlier effective 
date for the grant of service connection for degenerative 
disc disease of the cervical spine have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2009).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the August 2009 
hearing before the Board that they would like to withdraw the 
appeal for the issue of entitlement to an earlier effective 
date for the grant of service connection for degenerative 
disc disease of the cervical spine.  The hearing testimony of 
the Veteran and his representative was later reduced to 
writing and incorporated into the record in the form of a 
written transcript.  Therefore, the transcript of that 
hearing has been accepted as a withdrawal of that issue on 
appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As 
such, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.



ORDER
The issue of entitlement to an earlier effective date for the 
grant of service connection for degenerative disc disease of 
the cervical spine is dismissed.   


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
April 2006 in connection with his claim for service 
connection for a cervical spine disorder.  Following the 
grant of service connection by the RO in the June 2006 rating 
decision, the Veteran expressed his disagreement with the 
disability evaluation assigned his service-connected 
degenerative disc disease of the cervical spine.  However, he 
was not afforded another VA examination in connection with 
his claim for a higher initial evaluation.  As such, it has 
been almost four years since his last examination. 

Moreover, the medical evidence of record does not contain the 
findings necessary for evaluating the disability under the 
applicable rating criteria.  In this regard, the Board notes 
that the April 2006 VA examiner did not state the total 
duration of incapacitating episodes during the previous 12 
months.  The Veteran and his representative also contended at 
the August 2009 hearing that the Veteran has possible 
neurological manifestations of the disability, such as 
tingling and numbness in his hands and fingers.  The rating 
criteria does provide that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2009).  However, the April 2006 VA examiner did not 
specifically discuss whether the Veteran has any objective 
neurological abnormalities.  In fact, at the time of the 
examination, the Veteran had denied having symptoms such as 
urinary incontinence, frequency, and urgency; erectile 
dysfunction; fecal incontinence; numbness; and, visual 
dysfunction.  Thus, it appears that the Veteran's 
symptomatology may have worsened since his last examination.  
Therefore, the Board finds that a VA examination is necessary 
for the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected 
degenerative disc disease of the cervical spine.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected degenerative disc 
disease of the cervical spine.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
Veteran's service-connected cervical 
spine disability.

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should provide the range of motion of 
the cervical spine in degrees and state 
whether there is any form of ankylosis.  
He or she should also indicate whether 
there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait or spinal contour, such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
further state the total duration of 
incapacitating episodes over the past 
12 months and identify all neurological 
manifestations of the disability.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


